Citation Nr: 1224151	
Decision Date: 07/12/12    Archive Date: 07/18/12

DOCKET NO.  09-42 182A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an increased rating, in excess of 20 percent, for service-connected multi-level degenerative disc disease of the lumbosacral spine.

2.  Entitlement to service connection for cervical spine, to include as secondary to service-connected multi-level degenerative disc disease of the lumbosacral spine.

3.  Entitlement to service connection for posttraumatic stress syndrome (PTSD).


REPRESENTATION

Appellant represented by:	DAV


WITNESSES AT HEARING ON APPEAL

Veteran and Spouse

ATTORNEY FOR THE BOARD

C. Bruce, Counsel


INTRODUCTION

The Veteran had active service from April 1986 to August 1987.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from the September 2008 and March 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.  The September 2008 rating decision granted an increased evaluation for service-connected multi-level degenerative disc disease of the lumbosacral spine to 20 percent disabling, effective July 23, 2008.  The March 2010 rating decision denied service connection for PTSD and a cervical spine disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbosacral spine.  

The Veteran testified before the undersigned at a May 2012 travel board hearing at the St. Petersburg, Florida, RO.  A transcript of the hearing is of record.

It is acknowledged that the issue of entitlement to service connection for a cervical spine disorder  was not specifically addressed at the May 2012 travel board hearing.  There is no evidence of record, however,  that the Veteran intended to withdraw this claim.  The claim was included in the April 2010 notice of disagreement, the July 2011 Statement of the Case (SOC) and the August 2011 VA Form 9 (substantive appeal); thus, the Board finds that the issue remains on appeal.  As will be further explained below, the issue is herein remanded for a VA examination, to include a medical opinion, to be afforded to determine if the Veteran's cervical spine disorder is directly related to his active duty service or caused or aggravated by his service-connected multi-level degenerative disc disease of the lumbosacral spine
As will be further addressed below, the Board notes that the issue of entitlement to service connection for PTSD, was withdrawn during the May 2012 travel board hearing at the St. Petersburg RO.

The  issue of entitlement to dependency allowance has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  

The issues of entitlement to an increased rating, in excess of 20 percent, for service-connected multi-level degenerative disc disease of the lumbosacral spine and entitlement to service connection for a cervical spine disability, to include as secondary to service-connected multi-level degenerative disc disease of the lumbosacral spine, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

At the May 2012 travel board hearing at the St. Petersburg RO, prior to the promulgation of a decision in the appeal, the Veteran withdrew the appeal of the issue of entitlement to service connection for PTSD.


CONCLUSION OF LAW

The criteria for withdrawal of a Substantive Appeal have been met with respect to the issue of entitlement to service connection for PTSD.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2009); 38 C.F.R. § 20.204 (2011).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A Substantive Appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202 (2011).  Withdrawal may be made by the appellant or by his authorized representative.  38 C.F.R. § 20.204 (2011).  The appellant has withdrawn the issue of entitlement to service connection for PTSD; hence, there remain no allegations of errors of fact or law for appellate consideration.  Accordingly, the Board does not have jurisdiction to review this issue and the appeal is dismissed.


ORDER

The issue of entitlement to service connection for PTSD is dismissed.


REMAND

A remand is warranted for further development with respect to the issues of entitlement to an increased rating for service-connected for multi-level degenerative disc disease of the lumbosacral spine and entitlement to service connection for a cervical spine disorder to include as secondary to service-connected multi-level degenerative disc disease of the lumbosacral spine.

The Veteran is service-connected for multi-level degenerative disc disease of the lumbosacral spine, currently evaluated as 20 percent disabling.  In the September 2008 rating decision, the RO relied on an August 2008 examination in assigning the Veteran's 20 percent evaluation for multi-level degenerative disc disease of the lumbosacral spine.  However, at the May 2012 Board hearing, the Veteran asserted that his spine condition had increased in severity since his last VA examination.  Thus, the Board is required to afford the Veteran a contemporaneous VA examination to assess the current nature, extent and severity of his service-connected multi-level degenerative disc disease of the lumbosacral spine.  See Palczewski v. Nicholson, 21 Vet. App. 174, 181 (2007); Snuffer v. Gober, 10 Vet. App. 400, 403 (1997);  See VAOPGCPREC 11-95 (1995) (a new examination is appropriate when there is an assertion of an increase in severity since the last examination).

The Veteran variously contends that his currently diagnosed degenerative disc disease of the cervical spine began in service and/or is caused or aggravated by his service-connected multi-level degenerative disc disease of the lumbosacral spine.  

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  Service connection for certain chronic diseases will be presumed if they are manifest to a compensable degree within the year after active service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

For secondary service connection, it must be shown that the disability for which the claim is made is proximately due to or the result of a service-connected disease or injury or that a service-connected disease or injury has chronically worsened the disability for which service connection is sought.  38 C.F.R. § 3.310(a) (2010); Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).

The Board recognizes a duty to provide a VA examination when the record lacks evidence to decide the Veteran's claim and there is evidence of (1) a current disability, (2) an in-service event, injury, or disease, and (3) some indication that the claimed disability may be associated with the established event, injury, or disease. 38 C.F.R. § 3.159(c)(4)(i) (2010); see also McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Pursuant to VA's duty to assist, VA will provide a medical examination or obtain a medical opinion based upon a review of the evidence of record if VA determines it is necessary to decide the claim.  See 38 C.F.R. § 3.159(c)(4)(i) (2011).  Under the circumstances presented in this case, the Board finds that the Veteran has met the test established in McLendon.  There is current medical evidence establishing a cervical spine disability, and the Board has determined that the lay statements of the Veteran to the effect that his neck has been painful since service, are competent and credible.  In light of the "low threshold" as announced in McLendon v. Nicholson, the Board finds that remand for a VA examination is necessary to determine whether the Veteran's cervical spine disorder is directly related to active duty service and/or whether it was caused or aggravated by his service-connected multi-level degenerative disc disease of the lumbosacral spine.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for appropriate compensation and pension (C&P) orthopedic and neurological examinations to determine the current degree of severity of his service-connected multi-level degenerative disc disease of the lumbosacral spine and the etiology of his cervical spine disorder.  The claims file, to include a copy of this remand must be made available to the examiner(s) for review, and the examination reports should reflect that such a review was accomplished.  All pertinent symptomatology, to include lumbosacral spine range of motion and all neurological findings should be reported in detail.  Any indicated diagnostic tests and studies should be accomplished.  Application of 38 C.F.R. § 4.40 regarding functional loss due to pain and 38 C.F.R. § 4.45 regarding weakness, fatigability, incoordination or pain on movement of a joint should be considered.  See DeLuca v. Brown, 8 Vet. App. 202, 206 (1995).  A complete rationale should be given for all opinions and conclusions expressed.

The examiner(s) should also address:  

a) whether it is at least as likely as not the current cervical spine disorder was caused by a disease or injury during his active duty service, and

b) whether it is at least as likely as not that the current cervical spine disorder was caused or aggravated (chronically worsened) by his service-connected multi-level degenerative disc disease of the lumbosacral spine.

The examiner should provide a thorough rationale for his or her conclusion and confirm that the claims file was available for review.  Please send the claims folder to the examiner for review in conjunction with the examination.

2.  After completion of the above, and any other development deemed necessary, review the expanded record and determine if the Veteran has submitted evidence sufficient to warrant entitlement to the benefits sought.  Unless the benefits sought on appeal are granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case, to include information regarding why the Veteran failed to meet the requirements for an extraschedular evaluation, and afforded an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).
 


______________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


